Citation Nr: 1102288	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-06 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for shrapnel wounds of 
the right mid-thigh with a retained fragment, currently evaluated 
as 10 percent disabling.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran had a period of active duty for training from 
November 1967 to March 1968 and served on active duty from May 
1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas in 
October 2007 and by the RO in North Little Rock, Arkansas in 
March 2008.  This case was transferred to the Board from the RO 
in Wichita.

The Veteran's January 2009 Statement of the Case included the 
issue of entitlement to a higher initial evaluation for bilateral 
hearing loss, but the Veteran specifically excluded this issue 
from his appeal in his February 2009 Substantive Appeal.

The Veteran, through his representative, withdrew a Travel Board 
hearing request in December 2009.  38 C.F.R. § 20.704(e) (2010).


FINDINGS OF FACT

1.  The evidence from the date of the Veteran's claim on 
September 14, 2007 until June 18, 2010 indicates that his PTSD 
was productive of total occupational and social impairment.

2.  Evidence beginning on June 18, 2010 confirms that the 
Veteran's PTSD, while still productive of total occupational 
impairment and suicidal ideation, is no longer productive of 
total social impairment.

3.  The Veteran's residuals of shrapnel wounds of the right mid-
thigh with a retained fragment are not productive of any 
significant functional impairment, other than pain and 
tenderness.

4.  The Veteran's service-connected disabilities, notably his 
PTSD, preclude him from securing and following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent evaluation for PTSD 
for the period from September 14, 2007 until June 18, 2010 have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2010).

2.  The criteria for a 70 percent evaluation for PTSD for the 
period beginning on June 18, 2010 have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).

3.  The criteria for an evaluation in excess of 10 percent for 
shrapnel wounds of the right mid-thigh with a retained fragment 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7 (2010); 38 
C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2007).

4.  The criteria for entitlement to TDIU have been met for the 
period beginning on June 18, 2010, bearing in mind that a 
schedular 100 percent evaluation for PTSD has now been 
effectuated for the period from September 14, 2007 until June 18, 
2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 
23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. 
§ 3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative, if any, of any information, and 
any medical evidence or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  

For the increased-compensation claim for a shrapnel wound, VA 
must notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability rating 
that would not be satisfied by demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at least 
general notice of that requirement.  VA must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased compensation.  
Id.   However, the Court of Appeals for the Federal Circuit 
(Federal Circuit) vacated that portion of the lower court 
decision that required notification of alternate diagnostic codes 
or potential daily life evidence.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed.Cir., 2009).


Notice fulfilling the requirements of 38 C.F.R. § 3.159(b) and 
the provisions of Vazquez-Flores was furnished to the Veteran in 
September and December of 2007, prior to the issuance of the 
appealed rating decisions.  Moreover, the Veteran was notified of 
VA's practices in assigning disability evaluations and effective 
dates for those evaluations in these letters.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As to the 
PTSD claim, this case concerns an initial evaluation and comes 
before the Board on appeal from the decision which also granted 
service connection.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA 
General Counsel held that separate notification is not required 
for "downstream" issues following a service connection grant, 
such as initial rating and effective date claims).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims.  The RO has obtained records corresponding to all 
treatment described by the Veteran.  Additionally, the Veteran 
was afforded VA multiple VA examinations that were fully adequate 
for the purpose of ascertaining the symptoms and severity of his 
PTSD and his shrapnel wound disability.  These examinations also 
addressed the question of unemployability.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Notably, the Veteran has not 
asserted a worsening of his disabilities since his examinations 
were conducted.  See VAOPGCPREC 11-95 (April 7, 1995).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the disability at 
issue, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although a 
rating specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Significantly, the United States Court of Appeals for Veterans 
Claims (Court) has recently held that the procedural protections 
of 38 C.F.R. § 3.344, relative to the stabilization of disability 
evaluations, are inapplicable when the Board is retroactively 
assigning staged ratings.  Singleton v. Shinseki, 23 Vet. App. 
376 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

III.  PTSD

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
disability evaluation encompasses PTSD manifested by occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain effective 
relationships. 

A 100 percent disability evaluation is warranted for PTSD which 
is productive of total occupational and social impairment, due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for the names of 
close relatives, own occupation, or own name. 

In the case at hand, there is ample evidence indicating that the 
Veteran's PTSD resulted in total occupational and social 
impairment, as would warrant an initial 100 percent evaluation, 
prior to June 18, 2010.   In September 2007, the VA attending 
psychologist evaluated the Veteran's PTSD as severe and assigned 
a Global Assessment of Functioning (GAF) score of 44, indicating 
serious impairment of occupational and social functioning.  Total 
occupational and social impairment "due to PTSD signs and 
symptoms" was first noted in an October 2007 VA psychiatric 
examination report, and a GAF score of 50, signifying serious 
symptoms and serious impairment (e.g., no friends, unable to keep 
a job), was assigned.  While a subsequent VA treatment record 
from April 2009 lists a GAF score of 61, the Veteran's attending 
VA psychologist who provided ongoing treatment since September 
2007 noted in a December 2009 statement that the Veteran "does 
indeed have total occupational and social impairment from PTSD."  
The Veteran has not worked in any substantially gainful 
employment since he sold his business in 2007.  Although VA is 
not bound by another agency's decision, the Social Security 
Administration granted disability benefits since 2007 for PTSD.  

The Board is mindful that the VA examiner who conducted a June 
2010 VA psychiatric examination assigned a GAF score of 48, again 
signifying serious impairment, and opined that this score 
represented an increase in symptoms since the last examination.  
The examination report also indicates symptoms including 
hypervigilance, social withdrawal, and suicidal ideation.  
Moreover, the examiner noted that the Veteran's employment 
functioning was "significantly impaired with little change since 
his last evaluation."  However, the examiner, while indicating 
little change since the last examination, provided opinions as to 
social functioning that are not at all consistent with total 
social impairment.  Notably, the examiner found marital and 
family relations to be "moderately to significantly impaired," 
with the Veteran currently married.  The examiner also found 
social functioning to be "mildly to moderately impaired," with 
the Veteran having occasional contact with a few friends and 
occasional social activities (e.g., tennis games) with a group of 
about four people.  Absent evidence of both total occupational 
impairment and total social impairment, and with no indication 
of the other symptoms listed in the criteria for a 100 percent 
evaluation, the Board finds that a staged schedular rating of 70 
percent evaluation is warranted as of June 18, 2010.

Additionally, for the period beginning on June 18, 2010, the 
Veteran has submitted no evidence showing that his PTSD has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and there 
is also no indication that this disorder has necessitated 
frequent, or indeed any, periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required to 
remand this matter to the RO for the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).

Overall, the Board finds that the criteria for an initial 100 
percent evaluation for PTSD have been met for the period from 
September 14, 2007 until June 18, 2010, with a 70 percent 
evaluation warranted as of June 18, 2010.  This represents a 
partial grant of the benefit sought on appeal.  38 C.F.R. §§ 4.3, 
4.7.

IV.  Shrapnel wounds of the right mid-thigh

The Veteran's service-connected shrapnel wounds of the right mid-
thigh have been evaluated at the 10 percent rate as a scar under 
38 C.F.R. § 4.118, Diagnostic Code 7805.  In this regard, the 
Board notes that as of October 23, 2008, revised provisions for 
evaluating scars were enacted.  This new regulation, however, 
indicates that the revised provisions are applicable only to 
claims received on or after October 23, 2008 unless the claimant 
requests a review under the new provisions.  No request is of 
record.  Accordingly, these revisions do not apply to the present 
case, as the Veteran's claim was received in 2007.  73 Fed. Reg. 
54708 (Sept. 23. 2008).  Rather, the Veteran's claim will be 
considered solely under the criteria effective as of the date of 
the claim.  

The deleted provisions of 38 C.F.R. § 4.118 contain several 
criteria for evaluating scars.  Under Diagnostic Code 7802, a 
scar (other than the head, face, or neck) involving an area or 
areas of 144 square inches (929 sq. cm.) or greater is assigned a 
maximum 10 percent evaluation.  Under Diagnostic Code 7803, a 
maximum evaluation of 10 percent is assigned in cases of 
superficial and unstable scars.  Under Diagnostic Code 7804, a 
maximum evaluation of 10 percent is warranted in cases of 
superficial scars that are painful on examination.  Under 
Diagnostic Code 7805, other scars may be evaluated on the basis 
of limitation of function of the affected part.

In this case, the Board has considered the history of the 
Veteran's injury and notes that he is a recipient of the Purple 
Heart Medal and the Combat Infantryman Badge.  His service 
treatment records contain minimal information about the shrapnel 
wounds, except that he had sutures removed from his right leg in 
May 1969.  An April 1970 VA examination report indicates a mild 
shell fragment wound disability of the right mid femur, with two 
non-tender scars of the right leg but no abnormalities or 
functional impairment.

The Veteran underwent a VA muscles and scars examination in 
January 2008.  The examination report indicates that Muscle Group 
XIV of the right thigh was affected, but the muscles appeared 
symmetrical, with no associated injuries, history of nerve or 
vascular involvement, or tumors.  There was "intermittent" pain 
in the right thigh, and the Veteran was noted to fatigue easily 
and to have to decrease physical activities such as playing golf 
and doing yard work.  Both scars were noted to be less than two 
square centimeters in size and well-healed, albeit with 
tenderness to palpation over the anterior quad of the right 
thigh.  The examination was also negative for tissue loss, tendon 
damage, bone or joint involvement, loss of muscle function, or 
limitation of motion.  X-rays did reveal a metallic soft tissue 
foreign body.  

As to rating under Diagnostic Code 7805, concerning limitation of 
function, the Board notes that 38 C.F.R. § 4.73, Diagnostic Code 
5314 addresses Muscle Group XIV.  Under this section, a moderate 
muscle injury warrants a 10 percent evaluation, whereas a 
moderately severe injury warrants a 30 percent evaluation.  These 
terms are defined under 38 C.F.R. § 4.56.  Under this section, a 
"moderately severe" disability of the muscles is shown by a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  History and complaints of this injury 
include a record of hospitalization for a prolonged period for 
treatment of a wound, a record of consistent complaint of 
cardinal signs and symptoms of muscle disability, and, if 
present, evidence of an inability to keep up with work 
requirements.  Objective findings of a moderately severe muscle 
wound are entrance and (if present) exit scars indicating the 
track of the missile through important muscle groups; indications 
on palpation of moderate loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with the sound 
side; and tests of strength and endurance compared with the sound 
side demonstrating positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).  In this case, however, the Veteran's disability 
has been shown to be minimal, with findings including tenderness 
and "intermittent" pain that are no more than moderately 
disabling in terms of functional capacity and interference with 
activities.  Diagnostic Code 5314 therefore does not allow for an 
increased evaluation at any point during the pendency of this 
appeal.

Finally, the Veteran has submitted no evidence showing that this 
disorder has markedly interfered with his employment status 
beyond that interference contemplated by the assigned evaluation, 
and there is also no indication that this disorder has 
necessitated hospitalization during the pendency of this appeal.  
As such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Thun, 22 Vet. App. 111.

Overall, there is no basis for an evaluation in excess of 10 
percent for shrapnel wounds of the right mid-thigh with a 
retained fragment, and the claim for that benefit must be denied.  
38 C.F.R. §§ 4.3, 4.7.

V.  TDIU

Under VA laws and regulations, a total disability rating based on 
individual unemployability may be assigned upon a showing that a 
veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  

Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and the 
impairment caused by nonservice-connected disabilities are not 
for consideration in determining whether such a total disability 
rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  
Marginal employment, defined as an amount of earned annual income 
that does not exceed the poverty threshold determined by the 
United States Department of Commerce, Bureau of the Census, shall 
not be considered substantially gainful employment.  38 C.F.R. 
§ 4.16(a).

Furthermore, a total disability rating may be assigned where the 
combined rating for service-connected disabilities is less than 
total if the disabled veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities.  Specifically, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more; if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional cases, an 
extra-schedular rating may be assigned on the basis of a showing 
of unemployability alone.  See 38 C.F.R. § 4.16(b).  

In this case, the Veteran's service-connected disabilities other 
than PTSD include wounds scars of the right mid-thigh and upper 
and lower lips, hearing loss, and tinnitus.  The Veteran has not 
asserted, nor does the evidence suggest, that these disabilities 
have significantly contributed to preclude substantially gainful 
employment.  However, as indicated above, the Board has found 
that PTSD has resulted in total occupational impairment during 
the entire pendency of the appeal, and the conclusion that PTSD 
precludes the Veteran from securing or following a substantially 
gainful occupation thus logically follows.  As noted above, the 
Veteran's PTSD was assigned a 100 percent evaluation from 
September 14, 2007 until June 18, 2010 and a 70 percent 
evaluation as of June 18, 2010.  While the initial 100 percent 
evaluation precluded entitlement to TDIU from September 14, 2007 
until June 18, 2010, the Board finds that entitlement to TDIU as 
of June 18, 2010 is warranted.

In summary, for the period beginning on June 18, 2010 (i.e., the 
period for which a 100 percent schedular evaluation has not been 
in effect), entitlement to TDIU is granted.


ORDER

Entitlement to an initial 100 percent evaluation for PTSD is 
granted for the period from September 14, 2007 until June 18, 
2010, subject to the laws and regulations governing the payment 
of monetary benefits.

Entitlement to a 70 percent evaluation for PTSD is granted for 
the period beginning on June 18, 2010, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to an increased evaluation for shrapnel wounds of the 
right mid-thigh with a retained fragment, currently evaluated as 
10 percent disabling, is denied.

Entitlement to TDIU is granted for the period beginning on June 
18, 2010.



____________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


